UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: December 31, 2013 Date of reporting period: June 30, 2013 Item 1. Reports to Stockholders. Capital Advisors Growth Fund C Tactical Dynamic Fund Semi-Annual Report June 30, 2013 CAPITAL ADVISORS GROWTH FUND August 1, 2013 Dear Shareholder, The Capital Advisors Growth Fund advanced 10.37% in the first six months of 2013, compared to gains of 13.82% and 11.80% for the Fund’s benchmarks, the S&P 500® Index and Russell 1000® Growth Index, respectively. The following data summarizes the Fund’s performance over various holding periods ending June 30, 2013 in comparison to the Fund’s relevant benchmarks: Periods Ending June 30, 2013 Russell 1000® Fund Growth Index S&P 500® Index 6-Months 10.37% 11.80% 13.82% 12-Months 17.09% 17.07% 20.60% 3-Years 14.31% 18.68% 18.45% 5-Years 6.84% 7.47% 7.01% 10-Years 7.40% 7.40% 7.30% Inception (12/31/1999) 0.62% 0.20% 2.58% Net Expense Ratio: 1.27%^ Gross Expense Ratio: 1.67% ^ The Advisor has contractually agreed to waive a portion or all of its management fees and/or pay Fund expenses, through at least April 29, 2014 to ensure that the Net Annual Fund Operating Expenses (excluding Acquired Fund Fees and Expenses (“AFFE”) of 0.02%, taxes, interest and extraordinary expenses) do not exceed 1.25% of average daily net assets of the Fund. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-866-205-0523. The Fund imposes a 2.00% redemption fee if shares are redeemed within 7 days of purchase.Performance data does not reflect the redemption fee.If it had, returns would be reduced. We can point to two primary reasons for the Fund’s lower return during the first six months of 2013 relative to the benchmarks listed above.The first reason is the Fund’s current sector allocation.The Fund held approximately 35% of its portfolio in the technology and energy sectors, which according to Standard’s & Poor’s posted among the weakest sector performance year-to-date, returning 6.4% and 9.8%, respectively, during the first half of the year.Despite this disappointing near-term performance we still remain committed to longer-term growth opportunities in these sectors. 2 CAPITAL ADVISORS GROWTH FUND The second negative influence on the Fund’s return during the first six months was the continued weakness in Apple, Inc. (AAPL: $396.53).Apple remains one of the Fund’s largest holdings despite the stock price being down 21.6% during the first half of the year.The company has experienced downward pressure on its share price over the last six months due to a disappointing product cycle, increased competition and management missteps.We continue to believe that Apple will remain one of the dominant hardware and software providers in the mobile Internet market.Apple should see steady earnings and revenue growth due to an entrenched market position and strong industry growth metrics in both smart phones and tablets.The technology sector research firm, Gartner, estimates the tablet market may grow from 125 million units in 2012 to a projected 375 million by 2016.A second research service, IDC, estimates the smart phone market will double from 2012 to 2016 to 1.4 billion units annually.We believe Apple is positioned to benefit from these attractive industry tailwinds in the coming years. PERFORMANCE ATTRIBUTION Individual stocks that contributed most to the Fund’s return during the first half include Wells Fargo & Co. (WFC: $33.33), Valeant Pharmaceuticals International, Inc. (VRX: $86.08), and BlackRock, Inc. (BLK: $256.85).Wells Fargo remains one of the Fund’s largest positions and continued to be a beneficiary of the U.S. housing recovery being one of the largest mortgage lenders.The strong performance of Valeant Pharmaceuticals has moved the position into the Fund’s top ten holdings during the first half of 2013.BlackRock entered the second quarter as the fourth largest position in the Fund, but we reduced the weighting in the stock in April at $258 per share due to the increase in price relative to our estimate of its fair value. The three biggest underperformers during the first half were Apple, CSX Corp. (CSX: $23.19) and EMC Corp. (EMC: $23.62).The timing of our commitment to CSX was not ideal when measured as of June 30.However, as of August 1 the stock has recovered to trade in line with our initial entry point.Although EMC has underperformed, we consider the stock to be a core holding.EMC is anchored to the attractive secular growth trends and product leadership the company displays in the following product categories: storage – backup & recovery, security, virtualization and information intelligence.The proliferation of digital data should continue across all industries and geographies for the foreseeable future.Securing this data and analyzing it should continue to be a focus for enterprise information technology budgets.Industry analysts expect most of the product categories the company competes in to grow at twice the rate of overall technology spending, which we feel might be conservative. 3 CAPITAL ADVISORS GROWTH FUND FUND HOLDINGS The ten largest holdings in the Fund as of June 30, 2013 were as follows: Cost/Share Market/Share Security No. Shares Portfolio % National Oilwell Varco, Inc. Apple, Inc. General Electric Co. Wells Fargo & Co. Qualcomm, Inc. Transocean Ltd. Valeant Pharmaceuticals Int’l, Inc. Cisco Systems, Inc. PepsiCo, Inc. Eaton Corp. PLC Of the 35 common stocks held by the Fund as of June 30, 2013, the 10 largest holdings represented 37.4% of total assets.The Fund held 5.75% of its total assets in interest bearing cash reserves as of June 30, 2013. RECENT ADDITIONS TO THE FUND The three most recent additions to the Fund’s portfolio were Amgen, Inc. (AMGN: $98.96), CSX Corp. (CSX: $23.19) and FaceBook, Inc. (FB: $24.88). We initiated a position in Amgen on June 20 at an average price of $96.38 per share.We believe Amgen is well-positioned for long-term growth due to three key drivers.The company has a very robust late-stage product pipeline.Between 2013 and 2016 management expects to present pivotal results in eight biological treatments for diseases including psoriasis, malignant melanoma, hypercholesterolemia, lymphoblastic leukemia, and gastric cancer.Many of these treatments have $1 billion-plus market potential and could drive steady earnings and revenue growth in the coming years. The second potential growth driver for Amgen is its foray into the generic “biosimilar” business.Historically, generic drug companies have been able to easily reverse-engineer pharmaceutical drugs (chemical composition) once a pharmaceutical company’s patents expired.However, generic drug companies may have a harder time reverse-engineering biologic drugs, which are based on a body’s cells, because replicating these organisms can be very challenging and requires significant cost outlays.Additionally, the Food and Drug Administration (FDA) has instituted stringent approval requirements and extensive testing to re-produce biosimilars.Amgen is committed to being a leader in the generic biologics space and is well-positioned due to its cell/molecule replication infrastructure, manufacturing expertise, distribution 4 CAPITAL ADVISORS GROWTH FUND network and regulatory expertise.Bloomberg Industries estimated that over the next six years biological drugs accounting for $47 billion in revenue will lose patent protection.Should Amgen capture a fraction of this market opportunity, the impact to its earnings could be significant. The third driver of growth at Amgen is untapped international opportunities. Today, revenues from outside the United States represent only 20% of its business.Management is focused on investing in higher growth regions like Asia through various partnerships which should support meaningful revenue growth over the next decade. The Fund initiated a new position in CSX Corp. on May 29 at an average price of $25.30 per share.The management team at CSX has navigated the sluggish economy very well since 2006, including the deep 2008/2009 recession, as evidenced by the company’s key operating metrics.Despite a volume decline of 13% from 2006 to present, the management team has delivered a compound annual growth rate (CAGR) of 8% in operating income, 12% earnings per share and 710 basis points of improvement in its operating ratio (operating expenses as a percentage of revenues) from 77.7% to 70.6%.If economic growth accelerates from its tepid pace of the past few years, earnings growth could rise much more than is currently forecasted due to the economies of scale from the recent capital investments.If we do not see material productivity gains we believe the management team will continue its track record as an efficient rail operator generating attractive returns for its shareholders. A new position in Facebook was initiated on April 10 at an average price of $27.68 per share.Facebook’s stock price drop from its initial public offering price of $38 per share was due in large part to the lack of vision from a business strategy perspective as the management team struggled to define how the company would drive earnings and revenue growth.Over the last several months, the company has introduced a number of advertising initiatives which could drive substantial revenue and earnings growth going forward.The company has improved on its placement of ads in applications on both the Google Android and Apple iOS platforms and enhanced its Facebook Exchange Advertisements, which utilizes technology to track the websites its users have recently visited allowing advertisers to better target their desired customers.The company recently re-designed its News Feed functionality to include a greater emphasis on pictures/videos, sorting/filtering by user preference and provide consistency across the mobile and desktop platforms.We believe the members will benefit from a better user experience while advertisers will be attracted to the ability to better target better individual users from a sales perspective. In the end, advertising is a numbers game and now that Facebook is perfecting how to target its vast network more efficiently, we expect both 5 CAPITAL ADVISORS GROWTH FUND large and small companies to gradually shift more advertising dollars toward Facebook.Social media advertising remains in its infancy, as evidenced by a survey last October conducted by Vizu and Digiday, which found that U.S. companies were allocating less than 10% of their online advertising budgets to this area.We expect growth in social media advertising to grow rapidly going forward.No single social media company in the world is attempting more “shots-on-goal” than Facebook to figure out how to target its user base.The company also has the luxury of time as there is not a formidable competitor in the space for now.Over time, we expect the management team to find an advertising strategy that maximizes profit and delivers substantial shareholder value. OUTLOOK • Market volatility picked up in the last six weeks of the second quarter as investors speculated about the eventual unwinding of “emergency” monetary policy from the Federal Reserve (the “Fed”). • Monetary policy influences two distinct sources of volatility in the asset markets – one is external and one is internal.It is important to consider both when forecasting the reaction to changing monetary policy in the financial markets. • It seems likely that markets could be pulled in opposite directions by these two sources of volatility, so it will matter which one has greater influence.We expect an increase in volatility, but no market panic when the Fed changes its policy. TAPER TANTRUM? Unless there is a geopolitical shock of some kind during the summer months, near-term action in the financial markets will likely be driven by shifting expectations regarding the “tapering” of monetary policy in the United States.For people who choose not to study monetary policy in their spare time, tapering refers to the process the U.S. central bank intends to pursue when it eventually down-shifts to a less aggressive pace of monetary stimulus for the domestic economy. More specifically, various members of the Federal Open Market Committee have chosen “taper” as their favorite descriptive verb when discussing the Fed’s strategy for unwinding a particular policy tool known as quantitative easing, or “QE.”QE involves the purchase of large quantities of bonds by the central bank for the purpose of reducing long-term interest rates throughout the economy. The Fed’s latest round of QE (there have been three, so far) began in September.It involves bond purchases of $85 billion per month, which is a massive scale of activity with capacity to influence market prices materially.To put this number into perspective, the annualized rate of QE bond 6 CAPITAL ADVISORS GROWTH FUND purchases, at $1.02 trillion, represents approximately half of the volume of all bond maturities that occur each year in the domestic bond market (excluding short-term money market instruments).For this reason, investors care a lot about the plan for unwinding QE. The Fed has promised that any change in QE will be gradual so as not to disrupt the financial markets.Beyond this pledge, however, investors are left guessing about the timing of the Fed’s next move.The irony is that even if the Fed announced the exact hour of its first change in policy, investors wouldn’t know precisely what to do with the information (at least those of us willing to admit it).The reason why involves a bit of market theory.Our apologies in advance… TWO SOURCES OF UNCERTAINTY There are two kinds of risk in the asset markets: “Exogenous risk” is external.It is the “news” that moves markets, including economic data, corporate earnings, mergers, terrorism, hurricanes, etc.Exogenous factors dominate the daily chatter about markets…i.e.“Stocks declined today due to a disappointing employment report,” or “Strong earnings from three Dow components triggered a rally in stocks.” A second form of risk emerges from the internal dynamics of markets themselves.This is “endogenous risk.”Endogenous factors are the domain of historic events like speculative bubbles and market crashes, as well as less visible influences that cause market prices to be significantly more volatile than the underlying fundamentals they are supposed to reflect.For example, individual stocks frequently lose $1 billion or more in market value in a single day because the company missed its earnings estimate by a penny. Total risk in the asset markets is the sum of both forms of uncertainty – i.e. future “news” about underlying fundamentals, plus the influence of un-measurable feedback loops and unintended consequences embedded into the markets themselves.To predict how asset markets might react when the Fed taps the brakes on monetary policy, one must account for both of these drivers of market volatility – exogenous and endogenous. THE EXOGENOUS PERSPECTIVE An argument can be made that when the Fed tapers it will be good for stocks.This perspective starts with a notion that aggressive monetary policy has provided a necessary and appropriate bridge to sustainable economic growth.If so, the Fed’s declaration that less monetary stimulus is needed would imply a favorable outlook for future “news” about the economy.Proponents of this viewpoint suggest the Fed will not withdraw QE until the economy is strong enough to handle it.Therefore, investors might actually welcome the announcement that the Fed believes the need for emergency monetary policy has passed. 7 CAPITAL ADVISORS GROWTH FUND THE ENDOGENOUS PERSPECTIVE On the other hand, endogenous factors associated with QE lead to a nearly opposite outlook.The inputs for this forecast come from the internal mechanics of the markets.Consider that every year investors face a decision on approximately $2 trillion worth of domestic bond maturities.They can choose to reinvest the proceeds from these maturities into another bond, leave it in cash, or move the money to a different asset class like stocks. We estimate that the weighted average coupon for the bonds that matured in recent years was around 4.0%.This means that every two weeks for the past three years investors have been receiving proceeds from bonds that used to pay a mid-single-digit yield, while facing reinvestment yields that begin with a one or a zero for bonds of similar duration and credit quality.Many of these investors have chosen to take their money elsewhere rather than reinvest into another bond.The primary beneficiaries of this shift in asset preference have included dividend-paying stocks, real estate investment trusts (REITs), master limited partnerships (MLPs), high-yield bonds and emerging market debt. Here is why QE matters from an endogenous perspective:The vast majority of bond issuers – i.e., corporations, municipalities, mortgage underwriters and the U.S. Government – replace each bond maturity with a newly issued bond.For every investor who chooses to leave the bond market for a different asset class, someone must step in to take their place.Otherwise, the U.S. Treasury and other borrowers who rely on the credit markets to fund their operations cannot roll over their debt.Right now that “someone” is the Fed to the tune of about half of all bond maturities per year.Who will replace the Fed as the incremental buyer of bonds once QE is dissolved…and at what interest rate? This is endogenous uncertainty. SHIFT MATTERS The money American citizens save each year is measured in billions.Excluding social security, which is a transfer program, not an investment account, the primary vehicles for Americans’ savings are 401(k) plans, IRAs and company-sponsored pension plans.The choices we make collectively about how much to save each year, and where to invest it, have very little influence on asset prices.For example, if every citizen in America decided to double the amount they contribute to their retirement accounts each year, markets would hardly notice it.The dollars involved simply aren’t large enough relative to the total size of the asset markets. On the other hand, if a meaningful percentage of investors decide they have too much money invested in bonds and cash, and not enough in stocks, the shift in their collective asset preference can have a huge impact on market prices because the asset flows associated with this kind of adjustment are measured in trillions. 8 CAPITAL ADVISORS GROWTH FUND The total market value of the U.S. bond market is estimated to be $38 trillion, while the domestic stock market has an estimated value of $20 trillion.Recall from above that investors face a reinvestment decision on approximately $2 trillion worth of bond maturities each year, a figure that represents 10% of the entire value of the U.S. stock market.If we assume some percentage of the owners of this $2 trillion in annual turnover prefers to do better than 1% with their savings, it’s easy to imagine a reasonably massive shift in asset preferences might be at work in the financial markets today. Not surprisingly, the logical beneficiaries of the Fed’s zero-interest rate policy and QE – dividend-paying stocks, REITs, MLPs, high-yield bonds and emerging market debt – have performed very well during the four-year duration of “emergency” monetary policy in America.The rally in these markets accelerated last fall when the Fed initiated its third round of QE. OUR BEST GUESS ABOUT THE IMPACT OF TAPERING To the extent that some portion of the recent bull market in stocks is attributable to “emergency” monetary policy from the Fed, it seems logical to assume it will matter when the Fed eventually changes its policy.The lack of consensus about what will happen when the Fed inevitably taps the brakes is understandable because there is no historical precedent from which to base a forecast.Nothing like the current experiment in monetary policy has ever happened before. We agree with the logic of the exogenous perspective – i.e., tapering implies a favorable outlook for future economic news – and we take the Fed at its word that their process will be carefully calibrated with economic and financial market conditions to minimize disruption.For this reason we do not intend to make drastic changes in the Fund in response to the initial change in monetary policy, whenever it comes. However, we are also extremely respectful of endogenous risk.We assume the combination of zero-bound interest rates and QE has had an impact on asset prices in recent years.Specifically, prices are likely higher than they might otherwise be for stocks, junk bonds and emerging market debt, while interest rates are lower than they would be without a $2.5 trillion expansion of the Fed’s balance sheet over the past four years. From a purely statistical perspective, studies have attributed 20%-30% of historical market volatility to exogenous factors, while the remaining 70%-80% is driven by endogenous variables.If so, we would be wise to weight the potential negative influence of monetary tapering more heavily in our analysis. So here is our bottom line:When the Fed tapers it will likely signal the end of above-average returns for stocks and the beginning of below-average returns for bonds.We believe financial markets are unlikely to crater because the Fed will be very measured in its approach to policy withdrawal, 9 CAPITAL ADVISORS GROWTH FUND and investors will still be incentivized to seek income in assets other than bonds.Also, net issuance of new Treasuries will decline as the budget deficit narrows, reducing the dependence on the Fed as a buyer of last resort.Nonetheless, hidden feedback loops and unintended consequences associated with the Fed’s withdrawal will likely trigger bouts of volatility that seem out-of-sync with the “news” at the time.However, absent reinforcement from some kind of larger macro shock, this volatility should not evolve into the next bear market in the near future. The biggest risk to this baseline forecast may be inflation.If inflation changes for the worse the Fed might be forced to withdraw monetary stimulus faster than current expectations.The combination of deteriorating inflation expectations and disruption in the asset markets from a less orderly Fed withdrawal might be a more poisonous combination for stocks and bonds alike.However, this is not our baseline forecast. CURRENT DESIGN OF THE INVESTMENT STRATEGY The Fund has been positioned for a favorable stock market climate throughout the year and returns have been good as a consequence.We believe the stock market can add to its gains during the second half of the year, but we expect volatility will be higher and incremental upside lower, compared to the first half of the year.The Fund maintains a conservative tilt with greater than usual emphasis on stable companies with slower, but more predictable business models, and fewer investments in more aggressive stocks in the category we call “emerging franchises.”We are mindful of the many risks in the global economy today, and we are prepared to tilt the portfolio more conservatively if these risks flare up, or if the market response to Fed tapering becomes more disruptive than we currently expect. As always, we appreciate the trust you have placed with the Capital Advisors Growth Fund. Keith C. Goddard, CFA Channing S. Smith, CFA Chief Investment Officer/ Portfolio Manager Portfolio Manager Capital Advisors Growth Fund Capital Advisors Growth Fund Managing Director, CEO, Capital Advisors, Inc. Capital Advisors, Inc. 10 CAPITAL ADVISORS GROWTH FUND Investment performance reflects voluntary fee waivers in effect.In the absence of such waivers, total return would be reduced. Opinions expressed are those of Keith C. Goddard and Channing S. Smith, and are subject to change, are not guaranteed, and should not be considered investment advice. The S&P 500® Index is an unmanaged, capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Russell 1000® Growth Index is a market-cap weighted index of common stocks incorporated in the U.S. and its territories.This index measures the performance of companies within the Russell 1000 Index with higher price-to-book ratios and higher forecasted growth values. Indices are not available for direct investment and do not incur expenses. Fund holdings and/or sector weightings are subject to change and should not be considered a recommendation to buy or sell a security.Please refer to the schedule of investments for more complete holding information. Mutual fund investing involves risk.Principal loss is possible.Growth stocks typically are more volatile that value stocks, however, value stocks have a lower expected growth rate in earnings and sales.The Fund is non-diversified, meaning it concentrates its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund invests in foreign securities which involves political, economic and currency risks, greater volatility and differences in accounting methods.The Fund may also invest in mid-cap companies, which tend to have limited liquidity and greater price volatility than large-capitalization companies. Price to Earnings (P/E):The term “price-earnings ratio (“P/E”)”, when used in this letter, refers to a frequently utilized metric for measuring valuation in the stock market.A stock with a high P/E ratio might be considered expensive relative to a stock with a low P/E ratio.The figure is calculated by dividing a company’s stock price by its earnings per share. Duration is a measure of the sensitivity of the price of a fixed income investment to a change in interest rates. Basis point is a unit equal to 1/100th of 1% and is used to denote a change in a financial instrument. Weighted Average Coupon is the weighted average of the underlying coupon interest rates of mortgages or other asset or mortgage backed securities. Any tax or legal information provided is merely a summary of our understanding and interpretation of some of the current income tax regulations and is not exhaustive.Investors must consult their tax advisor or legal counsel for advice and information concerning their particular situation.Neither the Fund nor any of its representatives may give legal or tax advice. Must be preceded or accompanied by a current prospectus.Please read it carefully before you invest. The Fund is distributed by Quasar Distributors, LLC. 11 C TACTICAL DYNAMIC FUND August 1, 2013 Dear Shareholder, The C Tactical Dynamic Fund was launched on August 10, 2012, and advanced 4.13% in its first ten and a half months of trading.This compares to a gain of 13.75% for the Fund’s primary benchmark, the S&P Global Broad Market Index. The following data summarizes the Fund’s performance over various holding periods ending June 30, 2013 in comparison to the Fund’s relevant benchmark: Periods Ending June 30, 2013 S&P Global Broad Fund Market Index 3-Month -1.95% -0.27% 6-Months 0.39% 6.73% Inception (8/10/2012) 4.13% 13.75% Net Expense Ratio: 1.42%^ Gross Expense Ratio: 2.14% ^ The Advisor has contractually agreed to waive a portion or all of its management fees and/or pay Fund expenses to ensure that the Net Annual Fund Operating Expenses (excluding AFFE of 0.17%, taxes, interest and extraordinary expenses) do not exceed 1.25% of average daily net assets of the Fund. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-866-205-0523. The Fund imposes a 1.00% redemption fee if shares are redeemed within 30 days of purchase.Performance data does not reflect the redemption fee.If it had, returns would be reduced. Recent performance and activity in the Fund is driven by the Fund’s objective investment process.As a reminder, the Fund invests in four primary asset sectors: domestic equities, international equities, emerging markets and natural resources.To gain access to the four asset sectors the portfolio invests in up to 50 exchange-traded funds (ETFs) that in our opinion represent the primary constituents of each of the four markets.The strategy uses a proprietary, moving average-based model to systematically adjust its risk exposure to each of the 50 ETFs on a monthly basis.There are no subjective overrides or inputs into the model. 12 C TACTICAL DYNAMIC FUND This process allows the Fund’s risk profile to dynamically adjust to prevailing market conditions based on objective signals from market prices.When the global equity markets have been trending upward, we expect many of the 50 ETFs to be included in the portfolio.When the recent trend has been negative in the global risk markets, we expect the Fund’s allocation to fixed income and cash reserves to increase as equity ETFs are sold from the portfolio in response to these negative trends. The Fund’s performance relative to its global benchmark was impacted by the design of the Fund relative to its primary benchmark.The Fund invests equally across four major asset markets.This results in materially higher exposure to emerging markets and natural resources relative to global equity benchmarks like the S&P Global Broad Market Index.During the first six months of the year, emerging markets and natural resources underperformed domestic equities and developed international markets materially, so the Fund’s heavier exposure to them served as a drag on relative performance. It is noteworthy, however, that the Fund’s investment process added value during this period of negative performance for natural resources and emerging markets.For example, the Fund’s allocation to natural resources seeks to replicate the C Tactical Natural Resources Index (Bloomberg Ticker: TSNRX).During the first six months, the Fund’s allocation to natural resources was down -0.17% (net of fees), which was very close to the 0.18% return for the C Tactical Natural Resources Index.By comparison, the S&P Global Natural Resource Index (SPGNRUP) declined -10.83% over the same time period. Source: Bloomberg L.P. 13 C TACTICAL DYNAMIC FUND In the emerging markets sector, the Fund seeks to replicate the C Tactical Emerging Markets Index (TSEMXTR).By tracking the C Tactical index the Fund’s allocation to emerging markets declined -7.95% during the first six months, versus a drop of -9.57% for the MSCI Emerging Markets Index (NDUEEGF) over the same period.Thus, during a six-month period when half of the Fund’s portfolio was earmarked for two asset markets that declined approximately 10% each, the Fund’s binary trading discipline minimized the downside from these two sectors materially. Source: Bloomberg L.P. PERFORMANCE ATTRIBUTION The following three ETFs were the biggest contributors to performance (12/31/12 - 06/30/13): - iShares MSCI Japan ETF - iShares U.S. Healthcare ETF - iShares U.S. Consumer Services ETF The following three ETFs were the biggest detractors from performance (12/31/12 - 06/30/13): - iShares India 50 ETF - iShares MSCI Russia Capped ETF - iShares China Large-Cap ETF OUTLOOK The Fund’s rules-based investment process offers an objective snapshot of the state of the global equity markets at any given time.Individual countries and industry sectors that are in an uptrend are likely to be represented in the portfolio, while those sectors and countries in a downtrend are likely to be out of the portfolio. 14 C TACTICAL DYNAMIC FUND As of June 30, 2013, the Fund was approximately 46% invested in the equity markets, with the remainder in short-term fixed income and cash reserves.The 46% allocation to equities was spread across 22 ETFs skewed heavily toward domestic industry sectors and developed international markets.The Fund had no exposure to emerging markets or natural resources as of June 30. As of August 1, ETFs for two emerging market countries have re-entered the portfolio, as have five ETFs for sub-sectors of the natural resources sector.If the recent turn in these asset markets evolves into a sustained recovery, we anticipate the Fund should participate during the second half of the year. FUND HOLDINGS The ten largest holdings in the Fund as of June 30, 2013 were as follows: Portfolio Holding Percentage Weighting Schwab Short-Term U.S. Treasury ETF iShares Barclays 1-3 Year Treasury Bond Fund iShares MSCI Japan Index Fund iShares MSCI United Kingdom Index Fund Vanguard Short-Term Government Bond ETF Fidelity Institutional Money Market Government Portfolio, Class I iShares Dow Jones U.S. Consumer Services Sector Index Fund iShares Dow Jones U.S. Utilities Sector Index Fund iShares Dow Jones U.S. Financial Sector Index Fund iShares Dow Jones U.S. Healthcare Sector Index Fund As of June 30, 2013, the 10 largest holdings represented 73.14% of total assets. The Fund continues to be diversified across sectors, geographies, and holdings.As of June 30, 2013, the Fund’s exposure to the four primary asset markets was as follows: Sector Allocation Percentage Weighting Non-U.S. Developed Markets U.S. Equity Markets Emerging Markets Natural Resource Markets Cash/Short-Term Bond IN SUMMARY… The Fund’s investment process is designed to accomplish two investment strategies.First, the strategy seeks to take advantage of a material difference in the distribution of monthly returns for many risk assets in months following a positive moving average reading (i.e., the asset is trading above its moving average) compared to months following a negative moving 15 C TACTICAL DYNAMIC FUND average measurement.The historical record of many asset sectors demonstrates that average monthly returns have been higher, and the frequency of negative returns has been lower, in months following a positive moving average reading versus a negative reading. The second strategy is to attempt to reduce the likelihood of experiencing a significant drawdown in the principal value of the portfolio during secular bear markets for various asset sectors.The discipline of selling any of the Fund’s 50 risk market ETFs when they cross below their moving average may allow the Fund to avoid a further decline in those ETFs whenever a short-term correction evolves into a secular bear market for a given country or industry sector. By applying a binary allocation target to 50 subsectors of the global equity markets, the Fund should deliver a different pattern of returns compared to static benchmarks for these markets.Since the binary allocation targets are driven by trend-following signals, investors in the Fund should expect a reasonably high correlation to the global equity markets during broad advances for these markets because most of the Fund’s 50 ETFs are likely to trade above their moving average during a sustained uptrend.The Fund should exhibit low correlation to the global equity markets during broad downturns because many of the 50 ETFs would likely trade below their moving average under these conditions. The cost for these very favorable correlation characteristics is borne during trendless market conditions, when short-term volatility frequently triggers false signals in the portfolio that can reduce the Fund’s return relative to its benchmark.These periods are inevitable and unavoidable, yet we don’t worry about their long-term impact on the Fund’s results as long as the strategy performs as expected during secular bull and bear market cycles for global equities. 16 C TACTICAL DYNAMIC FUND As always, we appreciate the trust you have placed with the C Tactical Dynamic Fund. Keith C. Goddard, CFA Channing S. Smith, CFA Portfolio Manager Portfolio Manager C Tactical Dynamic Fund C Tactical Dynamic Fund CEO, Capital Advisors, Inc. Managing Director, Capital Advisors, Inc. Monty L. Butts Portfolio Manager C Tactical Dynamic Fund Managing Director, Capital Advisors, Inc. Investment performance reflects voluntary fee waiver in effect.In the absence of such waivers, total return would be reduced. Opinions expressed are those of Keith C. Goddard, Channing S. Smith, and Monty L. Butts and are subject to change, are not guaranteed, and should not be considered investment advice. Fund holdings and sector weightings are subject to change and should not be considered a recommendation to buy or sell a security.Please refer to the schedule of investments for more complete holding information. Mutual fund investing involves risk.Principal loss is possible.The Fund invests in foreign securities which involves political, economic and currency risks, greater volatility and differences in accounting methods.These risks are greater for emerging markets.Because the Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.The Fund’s assets will be allocated to ETFs invested in commodities and commodity linked instruments.Investments in commodities, such as gold, or commodity linked instruments, such as futures contracts, options on futures contracts, 17 C TACTICAL DYNAMIC FUND options and swaps, will subject the Fund’s portfolio to volatility that may also deviate from the price movements in equity and fixed income securities.Fixed income securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment. Diversification does not assure a profit or protect against a loss in a declining market. Correlation is a statistical measure of how two securities move in relation to each other. S&P Global Broad Market Index is a comprehensive, rules based index measuring global stock market performance, with over 10,000 companies over 46 countries. C Tactical Natural Resources Index tracks a rules-based sector rotation discipline applied to 10 broad sectors of the natural resources markets.To gain exposure to the individual sectors, ETFs for each sector are utilized.The Index is calculated in the following manner: On the fourth Friday of each month, the 10 underlying sector ETFs in the Index, based upon their closing price on the prior business day, are measured against a pre-defined, fixed moving average.Under normal market conditions, if the individual sector ETF is trading above its pre-defined, fixed moving average reading, it will remain invested in the Index at its pre-defined, fixed target weight.Under normal market conditions, if the individual sector ETF is trading below its pre-defined, fixed moving average reading, that individual ETF’s fixed allocation will instead be invested in a distinct short-term Government bond ETF.These moving average readings occur every month on the business day prior to the fourth Friday of each month. S&P Global Natural Resource Index is a comprehensive, rules-based index measuring global stock market performance, with over 10,000 companies across 46 countries. An investment cannot be made directly in an index. C Tactical Emerging Markets Index tracks a rules-based country rotation discipline applied to a fixed universe of 15 emerging market countries.To gain exposure to the individual countries, ETFs for each country are utilized.The Index is calculated in the following manner: On the third Friday of each month, the 15 underlying country ETFs in the Index, based upon their closing price on the prior business day, are measured against a pre-defined, fixed moving average.Under normal market conditions, if the individual ETF is trading above its pre-defined, fixed moving average reading, it will remain invested in the Index at its pre-defined, fixed target weight.Under normal market conditions, if the individual ETF is trading below its pre-defined, fixed moving average reading, that individual ETF’s fixed allocation will instead be invested in a distinct short-term Government bond ETF.These moving average readings occur every month on the business day prior to the third Friday of each month. MSCI Emerging Markets Index is designed to measure the performance of emerging market equities throughout the world.The index assumes the reinvestment of dividends.Returns for this index were utilized throughout the study period for emerging market equities. One may not directly invest in an index. 18 CAPITAL ADVISORS FUNDS EXPENSE EXAMPLE at June 30, 2013 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period indicated and held for the entire period (1/1/13 – 6/30/13). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% per the operating expenses limitation agreement for the Capital Advisors Growth Fund and the C Tactical Dynamic Fund.Although the Funds charge no sales load or transaction fees, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second set of lines of the 19 CAPITAL ADVISORS FUNDS EXPENSE EXAMPLE at June 30, 2013 (Unaudited), Continued table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Capital Advisors Growth Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/13 6/30/13 (1/1/13 – 6/30/13) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. C Tactical Dynamic Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/13 6/30/13 (1/1/13 – 6/30/13) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 20 CAPITAL ADVISORS FUNDS SECTOR ALLOCATION OF PORTFOLIO ASSETS – June 30, 2013 (Unaudited) Capital Advisors Growth Fund C Tactical Dynamic Fund Percentages represent market value as a percentage of total investments. 21 CAPITAL ADVISORS GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited) Shares COMMON STOCKS - 94.31% Value Agricultural Chemicals - 1.58% Potash Corporation of Saskatchewan, Inc. - ADR $ Air Delivery & Freight Services - 1.83% FedEx Corp. Asset Management - 2.38% BlackRock, Inc. Auto Manufacturers - Major - 2.82% General Motors Co.* Biotechnology - 2.53% Amgen, Inc. Business Services - 2.34% Visa, Inc. - Class A Catalog & Mail Order Houses - 1.65% Amazon.com, Inc.* Conglomerates - 4.29% General Electric Co. Credit Services - 2.86% Capital One Financial Corp. Data Storage Devices - 2.92% EMC Corp.* Discount, Variety Stores - 2.62% Costco Wholesale Corp. Diversified Electronics - 2.44% TE Connectivity Ltd.# Drug Delivery - 3.37% Valeant Pharmaceuticals International, Inc.*# The accompanying notes are an integral part of these financial statements. 22 CAPITAL ADVISORS GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited), Continued Shares Value Drug Manufacturers - 2.31% Johnson & Johnson $ Education & Training Services - 1.52% Apollo Group, Inc. - Class A* Health Care Plans - 2.73% Express Scripts Holding Co.* Independent Oil & Gas - 2.37% EOG Resources, Inc. Industrial Electrical Equipment - 3.19% Eaton Corp. PLC# Internet Information Providers - 4.42% Facebook, Inc. - Class A* Google, Inc. - Class A* Major Integrated Oil & Gas - 2.03% Occidental Petroleum Corp. Medical Instruments & Supplies - 4.65% Baxter International, Inc. Covidien PLC# Money Center Banks - 3.76% Wells Fargo & Co. Networking & Communication Devices - 3.35% Cisco Systems, Inc. Oil & Gas Drilling & Exploration - 3.38% Transocean Ltd.# Oil & Gas Equipment & Services - 4.57% National Oilwell Varco, Inc. The accompanying notes are an integral part of these financial statements. 23 CAPITAL ADVISORS GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited), Continued Shares Value Personal Computers - 4.45% Apple, Inc. $ Personal Products - 2.07% Procter & Gamble Co. Processed & Packaged Goods - 3.25% PepsiCo, Inc. Railroads - 2.36% CSX Corp. Real Estate Development - 2.22% Brookfield Asset Management, Inc. - Class A# Restaurants - 2.02% Yum! Brands, Inc. Semiconductor - Integrated Circuits - 3.47% Qualcomm, Inc. Telecommunication Services/Domestic - 2.56% AT&T, Inc. Total Common Stocks (Cost $24,285,641) SHORT-TERM INVESTMENTS - 5.76% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $1,794,248) Total Investments in Securities (Cost $26,079,889) - 100.07% Liabilities in Excess of Other Assets - (0.07)% ) Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day annualized yield as of June 30, 2013. ADR - American Depository Receipt The accompanying notes are an integral part of these financial statements. 24 C TACTICAL DYNAMIC FUND SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited) Shares EXCHANGE-TRADED FUNDS - 97.20% Value Developed Markets - 20.00% iShares MSCI Belgium Capped Investable Market Index Fund $ iShares MSCI France Index Fund iShares MSCI Germany Index Fund iShares MSCI Ireland Capped Investable Market Index Fund iShares MSCI Israel Capped Investable Market Index Fund iShares MSCI Italy Capped Index Fund iShares MSCI Japan Index Fund iShares MSCI Netherlands Investable Market Index Fund iShares MSCI Spain Capped Index Fund iShares MSCI Sweden Index Fund iShares MSCI Switzerland Capped Index Fund iShares MSCI United Kingdom Index Fund Treasuries/Investment Grade Bonds - 51.88% iShares Barclays 1-3 Year Treasury Bond Fund Schwab Short-Term U.S. Treasury ETF Vanguard Short-Term Government Bond ETF U.S. Equity Sectors - 25.32% Consumer Staples Select Sector SPDR Fund Energy Select Sector SPDR Fund iShares Dow Jones U.S. Consumer Services Sector Index Fund iShares Dow Jones U.S. Financial Sector Index Fund iShares Dow Jones U.S. Healthcare Sector Index Fund iShares Dow Jones U.S. Industrial Sector Index Fund iShares Dow Jones U.S. Technology Sector Index Fund iShares Dow Jones U.S. Utilities Sector Index Fund The accompanying notes are an integral part of these financial statements. 25 C TACTICAL DYNAMIC FUND SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited), Continued Shares Value U.S. Equity Sectors - 25.32%, Continued iShares U.S. Telecommunications ETF $ Materials Select Sector SPDR Trust Total Exchange-Traded Funds (Cost $20,494,695) SHORT-TERM INVESTMENTS - 3.17% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $691,177) Total Investments in Securities (Cost $21,185,872) - 100.37% Liabilities in Excess of Other Assets - (0.37)% ) Net Assets - 100.00% $ †Rate shown is the 7-day annualized yield as of June 30, 2013. ETF – Exchange-Traded Fund The accompanying notes are an integral part of these financial statements. 26 CAPITAL ADVISORS FUNDS STATEMENTS OF ASSETS AND LIABILITIES at June 30, 2013 (Unaudited) Capital Advisors C Tactical Growth Fund Dynamic Fund ASSETS Investments, at value (cost $26,079,889 and $21,185,872, respectively) $ $ Receivables: Securities sold — Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Securities purchased — Due to advisor Audit fees Shareholder reporting Transfer agent fees and expenses Administration and fund accounting fees Distribution fees — Pricing fees — Chief Compliance Officer fee Custodian fees Legal fees Accrued other expenses 25 Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income Accumulated net realized loss on investments ) ) Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 27 CAPITAL ADVISORS FUNDS STATEMENTS OF OPERATIONS For the six months ended June 30, 2013 (Unaudited) Capital Advisors C Tactical Growth Fund Dynamic Fund INVESTMENT INCOME Income Dividends (net of foreign tax withheld and issuance fees of $8,438 and $0, respectively) $ $ Interest 97 36 Total income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) Distribution fees (Note 5) — Transfer agent fees and expenses (Note 4) Registration fees Audit fees Legal fees Chief Compliance Officer fee (Note 4) Custody fees (Note 4) Shareholder reporting Trustee fees Miscellaneous fees Insurance Pricing fees — Total expenses Less: advisory fee waiver (Note 4) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain/(loss) from investments ) Net change in unrealized appreciation on investments Net realized and unrealized gain/(loss) on investments ) Net increase/(decrease) in net assets resulting from operations $ $ ) The accompanying notes are an integral part of these financial statements. 28 CAPITAL ADVISORS GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Includes undistributed net investment income of $ $ (a) A summary of share transactions is as follows: Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 29 C TACTICAL DYNAMIC FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended August 10, 2012* June 30, 2013 through (Unaudited) December 31, 2012 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments ) ) Net change in unrealized appreciation on investments Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Includes undistributed net investment income of $ $
